DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 2019/0009531) in view of Mori et al. (US 2007/0279449).
Furukawa discloses a liquid ejection device comprising:
              a first head unit that includes a plurality of first ejection portions; a second head unit that includes a plurality of second ejection portions (FIG. 1 shows at least four heads each includes a plurality of ejection portions D);
 		a head controller that controls the first head unit and the second head unit (FIG. 1, element CONTROL SECTION 6); and
              a signal path via which determination information indicating whether or not a liquid ejection state of one first ejection portion among the plurality of first ejection portions is abnormal is transmitted from the first head unit to the head controller (FIG. 15: Each signal NSA-O from a detection circuit 80 (of an associated printhead) is transmitted to the controller 6 via a corresponding ejection state check circuit 9).
Furukawa however does not teach wherein the signal path includes a first signal path and a second signal path, wherein the first head unit transmits such determination information to the second head unit via the first signal path without passing through the head controller, and the second head unit transmits such determination information to the first head unit via the second signal path without passing through the head controller.
Mori et al. discloses a printing apparatus comprising a plurality of printheads (FIG. 1, elements 3) and a controller (FIG. 1, elements 3), wherein the printheads are arranged in the daisy-chained connection so that a signal transmitted from a printhead to the next printhead via a forward signal path in the chain without passing through the controller (FIG. 4: The lower serial data path) and a signal transmitted from the next printhead to the printhead via a backward signal path without passing through the controller (FIG. 4: The upper serial data path).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Furukawa’s circuitry to arrange the printheads in the daisy-chained connection as disclosed by Mori et al. to obtain high speed transfer and prevent malfunction (paragraph [0014]).
Regarding to claims 5-6: wherein the first head unit further includes a transmission portion that transmits the determination information as a differential signal to the second head unit via the signal path, and the second head unit further includes a reception portion that receives the differential signal from the first head unit via the signal path, wherein the transmission portion transmits the differential signal to the second head unit via the signal path based on an LVDS standard, and the reception portion receives the differential signal from the first head unit via the signal path based on the LVDS standard (Mori et al.: Paragraph [0038]: LVDS (low voltage differential signaling) used for transmitting/receiving between the printheads).
2.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 2019/0009531) in view of Mori et al. (US 2007/0279449), and further in view of Ishizaki (US 6454377).
Furukawa, as modified, discloses the claim invention as discussed above, except wherein the second head unit further includes a storage portion that stores the determination information received from the first head unit via the signal path and a decoding portion that restores compressed determination information when the determination information received from the first head unit via the signal path is compressed.
Ishizaki discloses a printing apparatus comprising a printhead including a storage portion that stores received data (FIG. 10: The shift register 81 and the receiving latch 82 act as a storage for storing received data DSY) and a decoding portion that restores compressed data (FIG. 10: The decoder 83).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Furukawa’s printheads to include a storage and a decoder as disclosed by Ishizaki for storing received data and decoding the received data (FIG. 10).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853